FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GUSTAVO VILLAREAL-AVILA, a.k.a.                  No. 07-72879
 Gustavo Villarenl-Avila and Gustavo
 Villareal,                                       Agency No. A098-005-077

               Petitioner,
                                                                     *
                                                  MEMORANDUM
   v.

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Gustavo Villareal-Avila, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
based on ineffective assistance of counsel. We have jurisdiction pursuant to 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004). We deny the petition for

review.

       The BIA did not abuse its discretion in denying Villareal-Avila’s motion to

reopen because he failed to satisfy the procedural requirements set forth in Matter

of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Reyes, 358 F.3d at 597-98.

       PETITION FOR REVIEW DENIED.




TL/Research                               2                                   07-72879